                                             Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ARMIDA RUELAS, et al.,                          Case No. 19-cv-07637-JST
                                                         Plaintiffs,                        ORDER GRANTING MOTION FOR
                                   8
                                                                                            LEAVE TO BRING AN
                                                   v.                                       INTERLOCUTORY APPEAL
                                   9

                                  10        COUNTY OF ALAMEDA, et al.,
                                                                                            Re: ECF No. 70
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Aramark Correctional Services, LLC’s (“Aramark”) motion

                                  14   for an order certifying for immediate interlocutory appeal one legal issue decided in this Court’s

                                  15   order granting in part and denying in part Defendants’ motions to dismiss. ECF No. 70. The

                                  16   Court grants the motion and clarifies the statement of the issue to be decided.

                                  17            In a simultaneously-filed order, the Court modifies the order granting in part and denying

                                  18   in part Defendants’ motions to dismiss to more thoroughly explain the Court’s reasoning on the

                                  19   issue certified for interlocutory appeal.

                                  20   I.       BACKGROUND

                                  21            Plaintiffs Armida Ruelas, De’Andre Eugene Cox, Bert Davis, Katrish Jones, Joseph

                                  22   Mebrahtu, Dahryl Reynolds, Monica Mason, Luis Nunez-Romero, and Scott Abbey are or were

                                  23   “pre-trial detainees[ and] detainees facing deportation” confined in Alameda County’s Santa Rita

                                  24   Jail. First Amended Complaint (“FAC”), ECF No. 48 ¶ 1. The facts of this case are discussed in

                                  25   greater detail in the Court’s order granting in part and denying in part Defendants’ motion to

                                  26   dismiss the FAC, ECF No. 66, and are summarized briefly here. Plaintiffs are or were performing

                                  27   “industrial food preparation services and cleaning” for Aramark pursuant to a contract between

                                  28   Aramark and Alameda County. FAC ¶ 1. “Aramark is a private, for-profit company that sells
                                           Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 2 of 7




                                   1   food prepared by prisoners to third parties” outside of Alameda County. Id. This contract was

                                   2   made possible by California Proposition 139, which allows private companies to hire county jail

                                   3   inmates. Id. ¶ 18. Alameda County contracted with Aramark “as early as July 1, 2015.” Id. ¶ 22.

                                   4           Plaintiffs allege that Aramark’s contract with Alameda County allows Aramark “to employ

                                   5   persons imprisoned in Santa Rita Jail without compensating them.” Id. Under the contract,

                                   6   “[p]risoners prepare and package food” in Santa Rita’s kitchen “and clean and sanitize the

                                   7   kitchen” after preparation has finished. Id. ¶ 23. Employees of Aramark “supervise the quality

                                   8   and amount of work that prisoners accomplish” and “supervise prisoner-employee conduct and

                                   9   report misconduct to the deputies for discipline.” Id. ¶ 24. Plaintiffs allege that Defendants

                                  10   Alameda County and Sheriff Gregory J. Ahern (“County Defendants”) may “remove [prisoner-

                                  11   employees’] eligibility to work in the jail and subject them to disciplinary action” if Sheriff’s

                                  12   deputies are “displeased with the quality or quantity of the work performed or the conduct of a
Northern District of California
 United States District Court




                                  13   prisoner-employee.” Id. ¶ 26. Plaintiffs allege that “Sheriff’s deputies threaten plaintiffs and

                                  14   other prisoner-employees of Aramark that if they refuse to work, they will receive lengthier jail

                                  15   sentences or be sent to solitary confinement, where they would be confined to a small cell for 22

                                  16   to 24 hours a day.” Id. ¶ 31. The deputies “also threaten to terminate prisoners’ employment if

                                  17   they need to take a sick day or are injured.” Id. Plaintiffs allege that such threats are sometimes

                                  18   made “in the presence of Aramark employees,” id. ¶ 32, and that Aramark employees threaten “to

                                  19   report [prisoner-employees] to the Sheriff’s deputies for punishment if they attempt to leave work

                                  20   early due to illness or injury,” id. ¶ 33.

                                  21           On June 26, 2020, this Court granted in part and denied in part County Defendants and

                                  22   Aramark’s motion to dismiss the original complaint. ECF No. 46. All dismissals were with leave

                                  23   to amend except for the Labor Code claim for failure to pay convicted Plaintiffs wages as well as

                                  24   Mebrahtu, Mason, and Nunez-Romero’s Labor Code and Bane Act claims against County

                                  25   Defendants. Id. On July 10, 2020, Plaintiffs filed the FAC. ECF No. 48. Plaintiffs added a new

                                  26   plaintiff, Scott Abbey, id. ¶ 1, and reasserted nine of the ten claims from the original complaint,

                                  27   see id. ¶ 74-110. Plaintiffs no longer brought claims under California’s Equal Pay Act., cf. id., or

                                  28   sought to represent convicted inmates, see id. ¶ 50. In August 2020, Aramark and County
                                                                                          2
                                              Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 3 of 7




                                   1   Defendants filed their motions to dismiss the FAC. ECF Nos. 51, 52.

                                   2            The Court granted in part and denied in part the motions to dismiss. ECF No. 66 (“MTD

                                   3   Order”). The Court dismissed Plaintiffs’ (1) Labor Code Section 201 and 202 claims for failure to

                                   4   pay wages and (2) Labor Code Section 1194 claim against County Defendants for failure to pay

                                   5   overtime, and otherwise denied the motions. In the MTD Order, the Court decided the following

                                   6   question of law in Plaintiffs’ favor:

                                   7            1.     Do non-convicted incarcerated individuals performing services in county jails for a

                                   8                   for-profit company that sells goods produced by incarcerated individuals to third

                                   9                   parties outside of the county have a claim for minimum wages and overtime under

                                  10                   Section 1194 of the California Labor Code in the absence of any local ordinance

                                  11                   prescribing or prohibiting the payment of wages for these individuals?

                                  12            Aramark has filed this motion to seek interlocutory appeal of this conclusion. Plaintiffs
Northern District of California
 United States District Court




                                  13   oppose the motion, ECF No. 74, and Aramark has filed a reply, ECF No. 77.

                                  14   II.      JURISDICTION

                                  15            This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. The Court has

                                  16   supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

                                  17   III.     LEGAL STANDARD

                                  18            The final judgment rule ordinarily provides that courts of appeal shall have jurisdiction

                                  19   only over “final decisions of the district courts of the United States.” 28 U.S.C. § 1291. However,

                                  20   “[w]hen a district judge, in making in a civil action an order not otherwise appealable under this

                                  21   section, shall be of the opinion that such order involves a controlling question of law as to which

                                  22   there is substantial ground for difference of opinion and that an immediate appeal from the order

                                  23   may materially advance the ultimate termination of the litigation, he shall so state in writing in

                                  24   such order.” 28 U.S.C. § 1292(b). “The Court of Appeals which would have jurisdiction of an

                                  25   appeal of such action may thereupon, in its discretion, permit an appeal to be taken from such

                                  26   order.” Id. “Certification under § 1292(b) requires the district court to expressly find in writing

                                  27   that all three § 1292(b) requirements are met.” Couch v. Telescope Inc., 611 F.3d 629, 633 (9th

                                  28   Cir. 2010). “These certification requirements are (1) that there be a controlling question of law,
                                                                                          3
                                             Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 4 of 7




                                   1   (2) that there be substantial grounds for difference of opinion, and (3) that an immediate appeal

                                   2   may materially advance the ultimate termination of the litigation.” In re Cement Antitrust Litig.

                                   3   (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1981), aff’d sub nom. Arizona v. Ash Grove

                                   4   Cement Co., 459 U.S. 1190 (1983). “Section 1292(b) is a departure from the normal rule that only

                                   5   final judgments are appealable, and therefore must be construed narrowly.” James v. Price Stern

                                   6   Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002). To that end, “section 1292(b) is to be

                                   7   applied sparingly and only in exceptional cases.” In re Cement Antitrust Litig., 673 F.2d at 1027.

                                   8   IV.     DISCUSSION

                                   9           The Court addresses each § 1292(b) requirement in turn.

                                  10           First, the Court notes that “all that must be shown in order for a question to be ‘controlling’

                                  11   is that resolution of the issue on appeal could materially affect the outcome of litigation in the

                                  12   district court.” In re Cement Antitrust Litig., 673 F.2d at 1026. However, “the legislative history
Northern District of California
 United States District Court




                                  13   of 1292(b) indicates that this section was to be used only in exceptional situations in which

                                  14   allowing an interlocutory appeal would avoid protracted and expensive litigation.” Id. “A

                                  15   steadily growing number of decisions” have found “that a question is controlling, even though its

                                  16   disposition might not lead to reversal on appeal, if interlocutory reversal might save time for the

                                  17   district court, and time and expense for the litigants.” 16 Wright, Miller & Cooper, Fed. Prac. &

                                  18   Proc. (Juris.) § 3930 (3d ed.) (citing cases).

                                  19           The question of law Aramark seeks to appeal is likely to significantly affect the outcome of

                                  20   this litigation. Although Plaintiffs point to “six claims for damages unrelated to the California

                                  21   Labor Code that remain to be litigated in this case,” ECF No. 74 at 6, the Court relied on

                                  22   Plaintiffs’ California Labor Code claims in its discussion of at least two of these claims, see ECF

                                  23   No. 66 at 27-30 (discussing claims brought under the due process clause and the California Bane

                                  24   Act). And Plaintiffs admit that the damages they seek under other legal claims also implicate the

                                  25   question at issue because the amount of damages “may be informed by the wages a person

                                  26   performing similar work would be owed.” ECF No. 74 at 6. Given the number of issues that

                                  27   involve the Court’s holding that the Labor Code wage provisions apply to Plaintiffs, this case

                                  28   would be streamlined if the issue is resolved in Aramark’s favor on appeal. The Court also finds
                                                                                          4
                                           Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 5 of 7




                                   1   that a non-convicted detainee’s right to bring claims under the California Labor Code when forced

                                   2   to work for a private corporation in a county jail that is not governed by a relevant local ordinance

                                   3   could have “substantial public policy importance to the state as a whole.” See Su v. Siemens

                                   4   Indus., Inc., No. 12-cv-03743-JST, 2014 WL 2600539, at *2 (N.D. Cal. June 10, 2014).

                                   5          Second, “[t]o determine if a ‘substantial ground for difference of opinion’ exists under §

                                   6   1292(b), courts must examine to what extent the controlling law is unclear.” Couch, 611 F.3d at

                                   7   633. “Courts traditionally will find that a substantial ground for difference of opinion exists where

                                   8   ‘the circuits are in dispute on the question and the court of appeals of the circuit has not spoken on

                                   9   the point, if complicated questions arise under foreign law, or if novel and difficult questions of

                                  10   first impression are presented.’” Id. (quoting 3 Federal Procedure, Lawyers Edition § 3:212

                                  11   (2010) (footnotes omitted)). “A substantial ground for difference of opinion exists where

                                  12   reasonable jurists might disagree on an issue’s resolution, not merely where they have already
Northern District of California
 United States District Court




                                  13   disagreed.” Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011).

                                  14          The question presented here is a question of first impression. Plaintiffs emphasize two

                                  15   district court opinions that have held that the California Labor Code applies to detainees in federal

                                  16   immigration facilities. See ECF No. 74 at 7 (citing Owino v. CoreCivic, Inc., No. 17-CV-1112

                                  17   JLS (NLS), 2018 WL 2193644, at *20-27 (S.D. Cal. May 14, 2018) and Novoa v. GEO Grp., Inc.,

                                  18   No. EDCV172514JGBSHKX, 2018 WL 3343494, at *9 (C.D. Cal. June 21, 2018). But these

                                  19   cases did not address the implications of Proposition 139 or the California Penal Code. Plaintiffs

                                  20   also emphasize that Aramark has not pointed to any case conflicting with this Court’s

                                  21   “construction or application of California Labor Code section 1194.” ECF No. 74 at 9 (quotation

                                  22   marks and citation omitted). Not only is that not a requirement of Section 1292(b), but it could

                                  23   hardly be otherwise, given that no other court has considered this issue. The Court finds that a

                                  24   reasonable jurist could adopt Aramark’s position that the Court’s reasoning regarding the Penal

                                  25   Code’s preclusive effect on convicted individuals’ assertion of claims under the Labor Code

                                  26   should also apply to non-convicted detainees, despite the Penal Code’s emphasis on “persons

                                  27   confined in the county jail . . . under a final judgment of imprisonment rendered in a criminal

                                  28   action or proceeding” in the provision granting “the board of supervisors or city council” the
                                                                                         5
                                           Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 6 of 7




                                   1   authority to require convicted detainees “to perform labor on the public works or ways in the

                                   2   county or city.” Cal. Penal Code § 4017 (emphasis added); see also ECF No. 52 at 9. Therefore,

                                   3   as in Su, the Court’s legal determination here is “on [an] unsettled or disputable area[] of

                                   4   California law, and there are substantial grounds for a difference of opinion.” 2014 WL 2600539,

                                   5   at *3

                                   6           Finally, “neither § 1292(b)’s literal text nor controlling precedent requires that the

                                   7   interlocutory appeal have a final, dispositive effect on the litigation, only that it ‘may materially

                                   8   advance’ the litigation.” Reese, 643 F.3d at 688. As one commentator has put it, “[i]deally, §

                                   9   1292(b) could be used to allow interlocutory appeals whenever the district court and court of

                                  10   appeals agree that immediate review is a good gamble.” 16 Wright, Miller & Cooper, supra, at §

                                  11   3930.

                                  12           An interlocutory appeal would materially advance the litigation because several claims
Northern District of California
 United States District Court




                                  13   implicate the legal question Aramark seeks to appeal. Aramark argues that in addition to

                                  14   potentially reducing the number of issues for resolution, an immediate appeal would also “shap[e]

                                  15   any future settlement discussions.” ECF No. 77 at 5. The Court rejects Plaintiffs’ argument that

                                  16   “an appeal would only serve to significantly delay the final resolution of this action” because

                                  17   Defendants have not requested a stay pending resolution of the appeal. ECF No. 74 at 10. This

                                  18   litigation will therefore proceed apace regardless of whether the Ninth Circuit accepts this appeal.

                                  19           The Court concludes that all three requirements of § 1292(b) are met and that interlocutory

                                  20   appeal is warranted.

                                  21                                              CONCLUSION

                                  22           For the foregoing reasons, the Court GRANTS Aramark’s motion for leave to bring an

                                  23   interlocutory appeal. The Court now certifies the following question for interlocutory appeal:

                                  24           1.     Do non-convicted incarcerated individuals performing services in county jails for a

                                  25                  for-profit company that sells goods produced by incarcerated individuals to third

                                  26                  parties outside of the county have a claim for minimum wages and overtime under

                                  27                  Section 1194 of the California Labor Code in the absence of any local ordinance

                                  28                  prescribing or prohibiting the payment of wages for these individuals?
                                                                                          6
                                           Case 4:19-cv-07637-JST Document 87 Filed 06/24/21 Page 7 of 7




                                   1   Any application to the Ninth Circuit must be made “within ten days after the entry of” this order.

                                   2   28 U.S.C. § 1292(b).

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 24, 2021
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
